Citation Nr: 1037545
Decision Date: 10/04/10	Archive Date: 12/23/10
 
DOCKET NO. 08-14 890                       DATE OCT 04 2010

On appeal from the Department of Veterans Affairs Regional Office in Oakland, California 

THE ISSUE 

Entitlement to service connection for a seizure disorder. 

REPRESENTATION 

Appellant represented by: Richard F. Howell, Attorney 

WITNESSES AT HEARING ON APPEAL 

Appellant and his wife 

ATTORNEY FOR THE BOARD 

Michael Herman 

INTRODUCTION 

The Veteran served on active duty from March 1993 to February 1997. 

This matter comes before the Board of Veterans' Appeals (BV A or Board) from an August 2007 rating decision of the Department of Veterans Affairs (V A), Regional Office (RO) in Oakland, California. 

This case was previously before the Board in February 2010, when the claim was remanded for a Travel Board Hearing. The Veteran testified before the undersigned Veterans Law Judge in May 2010. A transcript of the hearing is of record. The appeal is once again before the Board. 

FINDING OF FACT 

The Veteran's current seizure disorder had its onset in service or is otherwise etiologically related to an injury that occurred during his active service. 

CONCLUSION OF LAW 

A seizure disorder was incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 51 03(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION 

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken. 

- 2 - 

Proper notice from V A must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that V A will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

In this case, the Board is granting in full the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

Service Connection 

The Veteran testified at his May 2010 BVA hearing that he suffered two different head injuries in service. His first injury occurred in the latter part of 1993 when he bumped his head on the side of a plane during an airborne operation. He stated that he had a dislocated shoulder and was unable to pull an appropriate slip and he smacked the ground pretty hard, losing consciousness during the landing. See Transcript (T.) pages 8-9. The Board parenthetically notes that the Veteran's DD 214 indicates he received a parachutist badge. His primary specialty was that of a medical specialist. He reported that he had a grade-II concussion and was given light duty for about two months. See T. page 10. 

The Veteran also testified that he was involved in an automobile accident. He indicated that he was riding in a car as a passenger when the car was t-boned on his side and his head broke out the window. He stated that this occurred around July 

- 3 - 

1994. See T. pages 11-12. The Board notes that although the Veteran has alleged treatment following these two incidents at Womack Army Medical Center, these records have not been located. An April 2009 formal finding by the RO determined that the Veteran's service treatment records from Womack Army Medical Center were unavailable for review. 

Further, the Veteran stated that in early 1996, he blacked out one morning during PT; he indicated that the medical platoon attributed this to dehydration. He stated that no testing was conducted. See T. pages 13-14. He reported that a similar episode occurred afterwards; he stated that he was diagnosed as having tetany which is stiffening up and locking of the arms and loss of consciousness. See T. page 14. The Veteran additionally testified that 3-4 months prior to his separation from service he experienced another episode while driving a friend home to the barracks. He described his symptoms as feeling "drunk and floaty." See T. pages 6-7. He stated that he was seen on sick call and given fluids. 

Next, the Veteran testified that approximately 6 or 7 months after separation from service, around August 1997, he began to experience similar symptomatology. See T. page 16. He stated that once, while arguing with his ex-wife, his eyes rolled up into his head and his arms locked up. He testified that he did not seek medical treatment because he did not have insurance at the time. He said that he started to get treatment for these symptoms in 1998 when he was able to get medical insurance. The Veteran's wife testified at the May 2010 BVA hearing that she first recalled seeing the Veteran have a seizure or blackout in September or October 1998, a few months after she started dating him. See T. page 34. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 

- 4 - 

381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2009). Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).
 
The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In terms of his present disability, an October 2005 private treatment report diagnosed him as having partial complex seizures vs. non-epileptic seizures. A seizure disorder was also diagnosed in April 2002 and July 2006 private treatment records. Further, in a February 2005 letter, his private treating physician noted that it was conceivable that the Veteran's spells represented partial seizures with occasional secondary canalization. The doctor however noted that a normal MRI, normal EEGs, and the failure of the Veteran to respond to several medications raised the possibly of non-epileptic spells. As such, the evidence demonstrates the existence of a current disability (seizure disorder), meeting the first requirement for the establishment of service connection. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that the service treatment records do not confirm or contradict that these alleged incidents or 

- 5 - 

treatment occurred. The available records are simply silent as to Veteran's claim of suffering two heard injuries in service or experiencing symptoms of disorientation. A March 2007 formal finding by the RO determined that the Veteran's separation physical was unavailable for review and that all efforts to obtain the needed information had been exhausted and further attempts would be futile. However, the Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, there is no dispute that Veteran is competent to report symptoms of disorientation, feeling intoxicated, and losing consciousness. Layno v. Brown, 6 Vet. App. 465,470 (1994). He is also competent to recall striking his head during a parachute jump and in a car accident. The former incident being consistent with his military background. Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
The Board also finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. 498 (1995). In this regard, attention is given to an October 2005 private treatment visit, almost a year prior to the Veteran filing a claim for benefits, where he reflected that he began to have sensations that he was floating above himself in 1996/1997, placing his first complaints during his period of active duty service. Moreover, the undersigned found the Veteran's testimony of suffering a head injury in service and subsequent symptoms of experiencing disorientation and losing consciousness to be credible. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency 

- 6 - 

with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to assess the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

In addition to being internally consistent, the Veteran's statements of continuity of symptomatology since service are also consistent with other evidence of record. On admission to the emergency room in August 2002, the Veteran provided a history of seizures since 1998. A similar history was recorded in February 2005. Thus, there is also evidence that suggests that the Veteran potentially experienced an organic disease of the nervous system within one year of his service discharge. Moreover, the Veteran credibly testified that he continued to experience the symptoms of disorientation, intoxication, and loss of consciousness after service, but that he did not seek out treatment because of a lack of insurance. The testimony of the Veteran's wife with regard to her witnessing his seizures in 1998 is also deemed credible. 

It is acknowledged that a review of the post-service medical records does not demonstrate treatment for, or a post-service diagnosis of a seizure disorder for nearly five years after service separation. However, while not available, there is evidence suggesting the Veteran sought treatment for his seizure as early as 1998. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). Again, his delay in not seeking out treatment prior to 1998 due to insurance issues is credible. He also indicated that he was able self-treat his condition, which is clearly plausible due to the fact that he is a registered nurse. Accordingly, the Board is not persuaded that the absence of post-service treatment records for over five years after service separation weighs against the Veteran's claim in this case, especially in light of the missing service treatment records. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that 'evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.') (emphasis added). 

- 7 - 

Under the benefit of the doubt rule, where there exists 'an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter,' the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206207 (1994). Given the competent and credible statements of record asserting continuity of symptomatology since service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a seizure disorder. 

Further, as continuity of symptomatology of a chronic condition has been demonstrated, the Board need not discuss whether the competent medical evidence demonstrates a nexus between his disability and service. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. As such, the Veteran's service-connection claim for a seizure disorder is granted. 

ORDER 

Entitlement to service connection for a seizure disorder is granted. 

MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals 


- 8 - 




